RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2018-CA-0462-MR


ROBERT JESSUP AND
LANCE CHAPMAN                                                        APPELLANTS



                 APPEAL FROM BUTLER CIRCUIT COURT
v.              HONORABLE TIMOTHY R. COLEMAN, JUDGE
                       ACTION NO. 16-CI-00152



CHARLES PATTON AND
ARTIE PATTON                                                           APPELLEES


                                OPINION
                        REVERSING AND REMANDING

                                    ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Robert Jessup and Lance Chapman bring this appeal from a

February 26, 2018, Trial Order and Judgment of the Butler Circuit Court directing

a verdict at a jury trial in favor of Charles B. Patton and Artie Patton (Pattons) as

concerns a prescriptive right-of-way easement asserted by Jessup. For the reasons

stated, we reverse and remand.
             We recite only those facts necessary to disposition of this appeal.

Jessup and the Pattons own adjoining tracts of real property in Butler County. A

dispute arose between the parties concerning a roadway that runs across the

Pattons’ real property to Jessup’s real property. Jessup had used the roadway since

purchasing his real property in 1973. Chapman, who had purchased hunting rights

from Jessup on his property, also regularly utilized the roadway to reach Jessup’s

property. The Pattons purchased their property from Glenn and Wanda Cruse on

November 21, 2016. In December 2016, the Pattons informed Jessup that the

roadway was on their land and that use of it by either Jessup or Chapman would be

considered a trespass.

             On December 19, 2016, the Pattons filed a complaint in the Butler

Circuit Court against, inter alios, Jessup and Chapman. The Pattons assert that

“Chapman and Jessup have entered upon [their] land . . . and trespassed claiming

that they have a right to cross across [the Pattons’] property.” Complaint at 3.

             Jessup and Chapman, pro se, filed answers. Thereafter, the Pattons

served Jessup with a request for admissions per Kentucky Rules of Civil Procedure

(CR) 36.01. The discovery request was not timely responded to by Jessup.

             Eventually, Jessup and Chapman retained legal counsel. The court

granted Jessup’s and Chapman’s motions to file amended answers and

counterclaim. In the counterclaim, Jessup alleged, inter alia, that he possessed a


                                         -2-
prescriptive easement over the roadway located upon the Pattons’ real property.

By order entered June 14, 2017, the court ruled that the Pattons’ requests for

admissions were deemed admitted because Jessup failed to timely respond thereto.

             The Pattons then filed a motion for summary judgment. Therein, the

Pattons pointed out that Request No. 6 stated, “Admit that you do not have any

easement or legal rights concerning the above described property.” Motion for

Summary Judgment at 3. As the trial court ruled that all requests for admissions

were deemed admitted, “Jessup . . . therefore admitted that he does not have any

easement or legal rights to cross” the roadway located upon the Pattons’ real

property. Motion for Summary Judgment at 3.

             The trial court denied the motion for summary judgment. The court

held:

             7.   Defendant Jessup’s admission above-stated is quite
                  broad but, nevertheless, is subject to different
                  interpretations. The statutory and case law
                  regarding easements in its many forms are
                  voluminous – applying different legal theories to
                  various factual scenarios. While the Defendant
                  Jessup’s admission would preclude any claim of
                  easement of record or express grant of easement, it
                  may or may not preclude other claims of easement,
                  such as a claim of public easement. Accordingly,
                  while Defendant Jessup’s admission stands, the
                  statement may be supplemented or explained by
                  parol evidence[.]

January 24, 2018, Order at 2.


                                         -3-
             A jury was impaneled, and the parties introduced evidence. Relevant

to this appeal, Jessup testified that he regularly used the roadway to access his

property since purchasing his property in 1973. At the close of Jessup’s case, the

Pattons moved for a directed verdict upon the issue of a right-of-way easement by

prescription over the roadway. The trial court granted the directed verdict and held

that Jessup did not possess an easement in the roadway located upon the Pattons’

property. In so doing, the trial court reasoned:

             2. Easement by Prescription: The Court finds that to
             acquire a prescriptive easement the following must be
             satisfied[:]

                  a.   hostile or “under a claim of right”[;]
                  b.   actual;
                  c.   exclusive;
                  d.   continuous; and
                  e.   open and notorious.

                  The Court, having taken a brief recess to consider
             the applicable law and the testimony in this case, after
             careful consideration, the Court finds that the Defendants
             did not establish that they possessed the easement
             “hostile,” “exclusive” or “open and notorious” to the
             owners of the servient estate. Accordingly, a reasonable
             jury could not find in favor of the Defendants on the
             claim of easement by prescription.

                  Furthermore, the Plaintiffs are entitled to directed
             verdict based upon the admission of the Defendant
             Jessup that he did not possess or have an easement on the
             servient property. The Plaintiff’s motion for a directed
             verdict on the theory of an easement by [prescription] is
             hereby GRANTED.


                                           -4-
February 26, 2018, Trial Order at 2-3. This appeal follows.

             Jessup and Chapman contend that the trial court erred by rendering a

directed verdict upon Jessup’s claim of a prescriptive right-of-way easement over

the roadway located upon the Pattons’ property. In particular, Jessup and

Chapman argue that the trial court erred by concluding that Jessup failed to prove

that his use of the roadway was hostile, exclusive, and under a claim of right.

Jessup and Chapman maintain that Jessup’s continuous and uninterrupted use of

the roadway raised a legal presumption that his use of the road was hostile to the

interest of the Pattons.

             To begin, a directed verdict in a jury trial should not be rendered

“unless there is a complete absence of proof on a material issue or if no disputed

issues of fact exist upon which reasonable minds could differ.” Jewish Hosp. & St.

Mary’s Healthcare Inc. v. House, 563 S.W.3d 626, 630 (Ky. 2018) (citations

omitted). Upon review, this Court must determine whether considering the

evidence as a whole, “it would not be clearly unreasonable for a jury to find” in

favor of the nonmoving party. Id. at 630. And, “all fair and reasonable inferences

from the evidence [must be viewed] in favor of the” nonmoving party. Id. at 630.

             In Kentucky, it is well-established that a right-of-way easement may

be acquired through prescription. Melton v. Cross, 580 S.W.3d 510, 514 (Ky.

2019); Illinois Cent. R.R. Co. v. Roberts, 928 S.W.2d 822, 827 (Ky. App. 1996). A


                                         -5-
right-of-way easement arises where claimant demonstrates actual, hostile, open and

notorious, exclusive, and continuous use of the roadway for fifteen years. Cole v.

Gilvin, 59 S.W.3d 468, 475 (Ky. App. 2001). However, where there exists a

continuous and uninterrupted use of a roadway for at least fifteen years, a

presumption arises that the use of the roadway was hostile, exclusive, and under

claim of right. Id. at 476; Pickel v. Cornett, 147 S.W.2d 381, 382 (Ky. 1941)

(holding that a “private passway may be acquired by prescriptive use although a

right[-]of[-]way is not strictly a subject of continuous, exclusive, and adverse

possession. It is sufficient if the use exercised by the owner of the dominant

tenement is unobstructed, open, peaceable, continuous, and as of right for the

prescribed statutory period.”). This presumption may be rebutted by the

introduction of evidence that the use of the roadway was permissive:

             [T]he presumption and burden-shifting rules of proving a
             prescriptive easement work like this: First, the plaintiff
             has the burden to offer proof of “uninterrupted,
             continuous, and unexplained use of the passway by the
             claimant . . . for a period of as much as or more than 15
             years.” Doing so raises a presumption of a valid
             prescriptive easement on the part of the plaintiff. But this
             presumption is rebuttable. The defendant then has the
             burden to offer proof “that the use of [the passway] by
             the [plaintiff] was in fact permissive only.” If the
             defendant is able to offer evidence that “the use [of the
             passway] at its inception [was] permissive[,]” then the
             burden shifts back to the plaintiff to offer proof that
             “there has been a distinct and positive assertion of a
             claim of right to the easement, and which assertion is
             brought home to the owner of the servient estate.”

                                         -6-
Melton, 580 S.W.3d at 515 (footnotes omitted).

             During trial, Jessup testified that he continuously and regularly

utilized the roadway over the Pattons’ real property to access his adjoining

property. Jessup testified that he used the roadway to strip mine, farm, cut timber,

and to generally access his real property. Additionally, Jessup explained that he

had used only the roadway to access his property since 1973, when he initially

purchased the property.

             In granting the directed verdict, the trial court concluded that Jessup

failed to demonstrate that his use of the roadway was hostile, exclusive, or open

and notorious. However, it is clear that Jessup introduced evidence that his use of

the roadway was continuous and uninterrupted for at least 15 years. As such, a

presumption arose that Jessup’s use of the roadway was also hostile, exclusive, and

under claim of right. See Cole, 59 S.W.3d at 476; Pickel, 147 S.W.2d at 382. This

presumption was not discussed by the trial court in its order granting the Pattons a

directed verdict. Depending upon the evidence, a jury could conclude that a

prescriptive easement existed. Thus, we have no alternative, based on the record

before this Court, but to conclude that the trial court failed to consider the legal

presumption. Accordingly, the trial court erred by granting a directed verdict as to

a prescriptive right-of-way easement based upon the lack of evidence




                                          -7-
demonstrating that Jessup’s use of the roadway was hostile, exclusive, or under a

claim of right.1

               We also recognize that the trial court granted the Pattons a directed

verdict alternatively upon the basis of Jessup’s admission. As hereinbefore pointed

out, the Pattons tendered to Jessup the following request for admission:

               6. Admit that you do not have any easement or legal
               rights concerning the above described property. If you
               claim you do have any such easement or legal rights,
               provide a copy of all documents that support that right in
               any way.

Jessup failed to timely answer the request, and the trial court deemed the request

admitted.

               CR 36.02 provides that “[a]ny matter admitted under Rule 36 is

conclusively established unless the court on motion permits withdrawal or

amendment . . . .” The trial court initially viewed Request No. 6 as broad and

subject to varying interpretations. The trial court held that “[w]hile . . . Jessup’s

admission would preclude any claim of easement of record or express grant of

easement, it may or may not preclude other claims of easement . . . . Accordingly,


1
  Charles B. Patton and Artie Patton (Pattons) claim that Robert Jessup admitted that his use of
the roadway was permissive during trial. We have reviewed Jessup’s testimony. If Jessup’s
answers are considered in full, we do not believe Jessup admitted same, and it is clear that Jessup
plainly stated that he did not need anyone’s permission to use the roadway. Even if the Pattons
were correct in their view of Jessup’s testimony, a jury issue would have been created on the
factual issue of permissive use in light of the alleged contradictory testimony. Of course, if the
jury had found Jessup’s use of the roadway was permissive by the land owner, there could be no
prescriptive easement over the Pattons’ property.

                                               -8-
while . . . Jessup’s admission stands, the statement may be supplemented or

explained by parol evidence[.]” January 24, 2018, Order at 2.

             The Kentucky Supreme Court has instructed that an admission under

CR 36.02 is to be narrowly construed. Lewis v. Kenady, 894 S.W.2d 619, 622 (Ky.

1994). When a matter is admitted, it is conclusively established which “means that

the adverse party is not required to prove the matter admitted and the admitting

party cannot introduce evidence to the contrary.” Berrier v. Bizer, 57 S.W.3d 271,

278 (Ky. 2001). And, the Supreme Court has cautioned that “the determination by

a court that a party may not contradict an admission is strong medicine and should

be sparingly administered.” Lewis, 894 S.W.2d at 622 (quoting Goldsmith v.

Allied Bldg. Components, 833 S.W.2d 378, 380 (Ky. 1992)).

             At trial, the court permitted Jessup to introduce evidence that a

prescriptive right-of-way easement existed over the roadway located upon the

Pattons’ property. The trial court also expressed its belief that the request was very

broad and subject to multiple interpretations. Consistent with Supreme Court

precedent, it was incumbent upon the trial court and it is incumbent upon this

Court to narrowly interpret the admission. See Lewis, 894 S.W.2d at 622. In this

instance, we interpret the admission narrowly as precluding any claim of easement

of record or express grant of easement. However, we do not interpret the




                                         -9-
admission so broadly as also precluding the existence of a prescriptive right-of-

way easement.

             In sum, we hold that the trial court erred by rendering a directed

verdict upon Jessup’s claim of a prescriptive right-of-way easement in the roadway

located upon the real property of the Pattons. We, thus, reverse and remand for the

trial court to conduct a new trial upon Jessup’s claim of a prescriptive right-of-way

easement.

             For the foregoing reasons, the Trial Order and Judgment of the Butler

Circuit Court is reversed and remanded for proceedings consistent with this

Opinion.

             ALL CONCUR.



BRIEFS FOR APPELLANTS:                    BRIEF FOR APPELLEES:

Matthew J. Baker                          W. Currie Milliken
Bowling Green, Kentucky                   Bowling Green, Kentucky




                                        -10-